Case 1:15-cr-00348-ERK Document 115-4 Filed 12/05/18 Page 1 of 11 PageID #: 1267




       Exhibit D
Case 1:15-cr-00348-ERK Document 115-4 Filed 12/05/18 Page 2 of 11 PageID #: 1268

                   DECLARACION DEL IMPACTO DE LA VICTIMA
                                    (VICTIM IMPACT STATEMENT)

                                          U. S. v.           Case NO.
 SI USTED NECESITA MAS ESPACIO PARA CONTESTAR CUALESQUIERA DE LAS
 PREGUNTAS SIGUINTES, SIENTASE POR FAVOR LIBRE UTILIZAR TANTAS PAGINAS COMO
 USTED NECESITA, Y UNALAS A LA DECLARACION DEL IMPACTO DE LA VICTIMA.


 Nombre de Victima: Victim Name:


 Como usted y los miembros de su familia han sido afectados por este crimen?
 How have you and members of your family been affected by this crime?

   I am more afraid and stressed out since the trafficking situation. I hardly sleep because any

   Noise that I hear or person that knocks on my door scares me.




 Usted o los miembros de su familia han recibido asesoramiento o terapia como resultado de
 este crimen? ( x       ) si (        ) no. Favor de explicar. Usted desea en el futuro
 asesoramiento para asistir a la recuperacion de usted y/o de su familia?
 Have you or members of your family received counseling or therapy as a result of this crime? (____)YES /
 (____)NO. Please explain. Do you wish future counseling to assist you and/or your family's recovery?

    Yes of course, I have used it to get ahead with my family.




 Usted ha archivado un caso civil contra el demandado? (          )si ( x        )no. Si
 contesto si, endique el nombre del caso, la localizacion de la corte, e el numero de
 expediente.
 Have you filed a civil suit against the defendant? (____)YES / (____)NO. If yes, list the case name, court location,
 and docket number.




                                                   PAGINA 1
Case 1:15-cr-00348-ERK Document 115-4 Filed 12/05/18 Page 3 of 11 PageID #: 1269
                           DECLARACION DEL IMPACTO DE LA VICTIMA
                                 (VICTIM IMPACT STATEMENT)




 Usted ha recibido dinero o activos del demandado como resultado del litigio civil?
 (     )si    ( x     )no. Si contesto si, cuanto?
 Have you received any money or assets from the defendant as a result of any civil litigation? (____)YES /
 (____)NO. If yes, how much?




 Usted se relaciona con la gente diferentemente desde el crimen? Explique por favor.
 Do you relate to people differently since the crime? Please explain.

   Yes. Since the trafficking, I am a lot more distrustful of people. Especially when someone gets

    Close to my child and starts asking him questions, I make sure to leave quickly.



 Como el crimen ha afectado forma de vida de usted y de su familia?
 How has the crime affected you and your family's lifestyle?

   I don’t trust anybody anymore. I even make sure to research and investigate my sister’s

   Boyfriends.



 Usted siente el demandado es o sera una amenaza a usted, a su familia o a la comunidad?
 ( x      ) si       (     )no. Favor de explicar.
 Do you feel the defendant is or will be a threat to you, your family or the community? (____)YES / (____)NO.
 Please explain.




 Que mas usted quisiera que el juez supiera del demandado, la victima, o su familia?
 What else would you like the Judge to know about the defendant, the victim, or your family?
  That anything that should happen to me or my family, he is the responsible one.




                                                      PAGINA 2
Case 1:15-cr-00348-ERK Document 115-4 Filed 12/05/18 Page 4 of 11 PageID #: 1270
                           DECLARACION DEL IMPACTO DE LA VICTIMA
                                 (VICTIM IMPACT STATEMENT)




 Ha experimentado cualesquiera de las reacciones siguientes al crimen: REALICE POR
 FAVOR QUE ESTAS SON REACCIONES NORMALES A UN ACONTECIMIENTO
 TRAUMATICO.

   x      Colera/Enojo;    x      Ansiedad;     x   Miedo;    x     Pena; x
 Culpabilidad;
        Entumecido;     x     Perdida De Sueno;      x    Pesadillas;         Cambio del
 Apetito; x       Inseguo;       x    El Concentrase del Apuro;          Movimientos
 involuntario inesperado;       x       Falta de Memoria; x         Depresion;     Fatiga
 Cronica;     x Memoria Repetida del Crimen;          x     Miedo de que el demandado
 volvera;            Griterio/llanto incontrolado.
 Have you experienced any of the following reactions to the crime: PLEASE REALIZE THESE ARE NORMAL
 REACTIONS TO A TRAUMATIC EVENT.
 __x__ Anger; _x__ Anxiety; __x__ Fear; __x__ Grief; __x__ Guilt; ____ Numb; __x__ Sleep Loss; _x___
 Nightmares; ____ Appetite Change; __x__ Unsafe; __x__ Trouble Concentrating; ____ Easily startled; _x___
 Forgetfulness; __x__ Depression; ____ Chronic Fatigue; __x__ Repeated Memory of Crime; _x___ Fear the
 Defendant Will Return; ____ Uncontrolled Crying




 Describa por favor cualquier otra sensacion que usted haya tenido en respuesta al crimen
 que usted quisiera compartir con el juez. Estos pueden ser sensaciones que usted se sentia
 inmediatamente despues del crimen, o esas que usted todavia se siente.
 Please describe any other feelings you have had in response to the crime which you would like to share with the
 Judge. These may be either feelings you felt immediately after the crime, or those that you still feel.



      Everything that I wanted to say, I’ve already told the officials when they interviewed me.




                                             PAGINA           3
Case 1:15-cr-00348-ERK Document 115-4 Filed 12/05/18 Page 5 of 11 PageID #: 1271
                            DECLARACION DEL IMPACTO DE LA VICTIMA
                                  (VICTIM IMPACT STATEMENT)



 Una por favor la verificacion tal como copia del trozo de la pagina, si es posible.
 Please attach verification such as copy of pay stub, if possible.

 A.     Danos
         1. Caracteristica de la lista perdida, destruida or danada y su valor. (Donde sea
         posible, la fijacion pone el recibo, las cuentas de la reparacion, etc)
 A.       Damages
          1. List property lost, destroyed or damaged and its value.
             (Wherever possible, attach receipts, repair bills, etc.)

          _______________________________________ ..... $________

        2. Costos medicos de la lista (otra ves, cualquier recibo de soporte) y/o fuera de los
 costos de bolsillo para los costos funebres.
         2.    List medical expenses (again, attach any supporting receipts) and/or out of pocket costs for funeral
 expenses.

          _Tuberculosis_exams_______________________________ ..... $_500.00_____

 Si usted o un miembro de la familia sufrio lesion fisica, perdida de vida, o amenazo por el
 delincuente, usted han solicitado la remuneracion de la victima del estado? ( ) si (      )
 no
 Va a estar experimentando el tratamiento medico a largo plazo?
 If you or a family member suffered physical injury, loss of life, or threatened by the offender, have you applied for
 state victim compensation? (____)YES / (_x___)NO. Will you be experiencing long-term medical
 treatment?________

          3.    Lista de Salarios perdidos                $
          3.   List lost income or wages ..... $________

 4. Lista de Costos miscelaneos (tipo y cantidad). Incluya los articulos tales como cuidado
 de nino durante aspectos de la corte, costes del transporte durante la investigacion, el etc.
 4. List miscellaneous expenses (type and amount). Include such items as child care during court appearances,
 transportation costs during the investigation, etc.

          _______________________________________ ..... $________

          5. Lista de costos para aconsejar o la terapia. $
          5.   List expenses for counseling or therapy.       $________

 Esta usted actualmente en el asesoramiento?
 Are you currently in counseling? _____________________________

                                                                     PERDIDA TOTAL $              500.00
                                                                     TOTAL LOSS ..... $__500.00______




                                                     PAGINA 4
Case 1:15-cr-00348-ERK Document 115-4 Filed 12/05/18 Page 6 of 11 PageID #: 1272

                           DECLARACION DEL IMPACTO DE LA VICTIMA
                                 (VICTIM IMPACT STATEMENT)



          B.       Reembolso resibido (una por favor los recibos)

          1.       Seguro de caraterista               $
          2.       Seguro de Medico                    $
          3.       Remuneracion De La Victima Del Estado $
          4.       Otro (lista de fuente y cantidad) $

                   REEMBOLSO TATAL                                      $

          B.       Reimbursement received (please attach receipts)
          1.       Property insurance                       ..... $________
          2.       Medical insurance                       ..... $________
          3.       State Victim Compensation                ..... $________
          4.       Other (list source and amount)
                   _________________________________ ..... $________
                         TOTAL REIMBURSEMENT ..... $________


 DECLARO BAJO PENA DE LA LEY QUE LA INFORMACION ANTEDICHA ES
 CORRECTA A LO MEJOR DE MI CONOCIMIENTO.
 I declare under penalty of law that the above information is correct to the best of my knowledge.

 Nombre Print Name:         _______________________________________

 Firma Signature:           _______________________________________

 Fesha Date:                _______________________________________




                        (Please return the enclosed form to the following address)




                                                   PAGINA 5
Case 1:15-cr-00348-ERK Document 115-4 Filed 12/05/18 Page 7 of 11 PageID #: 1273
Case 1:15-cr-00348-ERK Document 115-4 Filed 12/05/18 Page 8 of 11 PageID #: 1274
Case 1:15-cr-00348-ERK Document 115-4 Filed 12/05/18 Page 9 of 11 PageID #: 1275
Case 1:15-cr-00348-ERK Document 115-4 Filed 12/05/18 Page 10 of 11 PageID #: 1276
Case 1:15-cr-00348-ERK Document 115-4 Filed 12/05/18 Page 11 of 11 PageID #: 1277
